DETAILED ACTION

Allowable Subject Matter
Claims 2, 5-8, 12, 14-16, 21, and 23-25 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 2, 5-8, 12, 14-16, 21, and 23-25, the prior art or record, taken alone or in combination, fails to teach or fairly suggest an optical information reader comprising: 
a main body portion that includes a reading opening through which illumination light and reflected light of the illumination light are transmitted, the reading opening having a periphery, the illumination light and the reflected light being transmitted along front/back directions of the optical information reader; 
a grip portion that is rigidly connected to a part of the main body portion which is positionally different from a part in which the reading opening is formed, the grip portion being configured to be gripped by a user; 
an extending portion that extends forward from the periphery of the reading opening in front/back directions of the extending portion, the extending portion having a front opening; and 
an imaging unit that has an imaging field of view and optically captures an image of the imaging field of view through the reading opening and through the front opening; and 
wherein: 

the opened portion being formed as a partially cut opening of the top and side wall portions, the partially cut opening being partially cut from a tip end of the wall portion towards the main body portion, the front opening and the opened portion being contiguous with each other, 
both the opened portion and the front opening allow a visual line-of-sight of the user to visually pass therethrough to a surface of a display medium on which the information code is arranged, 
the imaging field of view is provided at the tip end of the wall portion, and 
the front surface includes a tapered surface, the tapered surface being touchable to the surface of the display medium, the tapered surface being oblique to the front/back directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAE W KIM/Examiner, Art Unit 2887